

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of
November 5, 2020, by and between IEA Energy Services, LLC a Delaware limited
liability company (the “Company”), and Gil Melman (“Executive”), and replaces
and supersedes, in its entirety, that certain Employment Agreement between the
parties dated January 7, 2019.


WHEREAS, the Company and Executive desire to enter into this Agreement pursuant
to the terms, provisions and conditions set forth herein, which will govern the
terms of Executive’s employment with the Company from and after the Effective
Date.


NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below:


1.Term. (a) The term of Executive’s employment under this Agreement shall be
effective as of the date set forth above (the “Effective Date”), and shall
continue until the third (3rd) anniversary thereof (the “Initial Expiration
Date”), provided that on the Initial Expiration Date and each subsequent
anniversary of the Initial Expiration Date, the term of Executive’s employment
under this Agreement shall be automatically extended for one additional year
unless either party provides written notice to the other party at least ninety
(90) days prior to the Initial Expiration Date (or any such anniversary, as
applicable) that Executive’s employment hereunder shall not be so extended (in
which case Executive’s employment and this Agreement shall terminate on the
Initial Expiration Date or expiration of the extended term, as applicable);
provided, however, that Executive’s employment and this Agreement may be
terminated earlier at any time pursuant to the provisions of Section 5. The
period of time from the Effective Date through the termination of this Agreement
and Executive’s employment hereunder pursuant to its terms is herein referred to
as the “Term”; and the date on which the Term is scheduled to expire (i.e., the
Initial Expiration Date or the scheduled expiration of the extended term, if
applicable) is herein referred to as the “Expiration Date”.


(b)Executive agrees and acknowledges that the Company has no obligation to
extend the Term or to continue Executive’s employment following the Expiration
Date, and Executive expressly acknowledges that no promises or understandings to
the contrary have been made or reached. Executive also agrees and acknowledges
that, should Executive and the Company choose to continue Executive’s employment
for any period of time following the Expiration Date without extending the term
of Executive’s employment under this Agreement or entering into a new written
employment agreement, Executive’s employment with the Company shall be “at
will”, such that the Company may terminate Executive’s employment at any time,
with or without reason and with or without notice, and Executive may resign at
any time, with or without reason and with or without notice.


2.Definitions. For purposes of this Agreement, the following terms, as used
herein, shall have the definitions set forth below:


“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has any direct or indirect
ownership interest shall be treated as an Affiliate of the Company.


“Control” (including, with correlative meanings, the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, means the
direct or indirect possession of the power to



--------------------------------------------------------------------------------



direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.

“Governmental Entity” means any national, state, county, local, municipal or
other government or any court of competent jurisdiction, administrative agency
or commission or other governmental authority or instrumentality.


“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, association, Governmental Entity, unincorporated
entity or other entity.


3.Duties and Responsibilities. (a) During the Term, Executive agrees to be
employed and devote substantially all of Executive’s business time and efforts
to the Company and the promotion of its interests and the performance of
Executive’s duties and responsibilities hereunder as Executive Vice President,
General Counsel, Corporate Secretary and Chief Compliance Officer, upon the
terms and conditions of this Agreement and commensurate with similar duties of
an Executive Vice President, General Counsel, Corporate Secretary and Chief
Compliance Officer of a similarly sized company in a similar line of business as
the Company. Executive shall perform such lawful duties and responsibilities as
directed from time to time by the Chief Executive Officer of the Company
(“CEO”), or the Board of Directors of the Company (the “Board”) that are
customary for an Executive Vice President, General Counsel, Corporate Secretary
and Chief Compliance Officer.


(b)During the Term, Executive shall report directly to the CEO or his/her
designee, or in the absence thereof the Board. Executive acknowledges that
Executive’s duties and responsibilities may require Executive to travel on
business to the extent necessary to fully perform Executive’s duties and
responsibilities hereunder. It is anticipated that Executive shall physically be
on Company premises (or traveling on Company business) during normal business
hours (unless absent due to vacation, injury, illness or other approved leave of
absence). The Executive may serve as an officer and director of subsidiaries and
affiliates, but shall not be entitled to any additional compensation for such
service while employed by the Company.


(c)During the Term, Executive shall use Executive’s best efforts to faithfully
and diligently serve the Company and shall not act in any capacity that is in
conflict with Executive’s duties and responsibilities hereunder; provided,
however, Executive may manage Executive’s personal investments and affairs and
participate in non-profit, educational, charitable and civic activities, to the
extent that such activities do not interfere with the performance of Executive’s
duties hereunder, and are not in conflict with the business interests of the
Company or its Affiliates or otherwise compete with the Company or its
Affiliates. Except as provided in the immediately preceding sentence, for the
avoidance of doubt, during the Term Executive shall not be permitted to become
engaged in or render services for any Person other than the Company and its
Affiliates, and shall not be permitted to be a member of the board of directors
of any company without the prior consent of the Company.
4.Compensation and Related Matters. (a) Base Salary. During the Term, for all
services rendered under this Agreement, Executive shall receive an annualized
base salary (“Base Salary”) at a rate of three-hundred and sixty thousand
dollars ($360,000), payable in accordance with the Company’s applicable payroll
practices. References in this Agreement to “Base Salary” shall be deemed to
refer to the most recently effective annual base salary rate. For all future
years, the Company will review the Base Salary approximately annually during the
Term to determine, at



--------------------------------------------------------------------------------



the discretion of the Company, whether the Base Salary should be increased and,
if so, the amount of such increase and time at which it should take effect.


(b)Annual Bonus. During the Term, subject to Section 5(c), for each calendar
year, Executive shall have the opportunity to earn an annual bonus (“Annual
Bonus”) based on performance against specified objective (including safety,
budgetary or financial-based) performance criteria (“Performance Goals”)
established by the Board prior to or as soon as practicable following the start
of each calendar year, subject to Executive’s continued employment through
December 31 of each such calendar year (except as otherwise provided in Section
5). The Annual Bonus shall be equal to sixty percent (60%) of Base Salary if the
Company achieves its Performance Goals (the “Target Bonus”), with the
opportunity for an Annual Bonus in excess of the Target Bonus for performance
that exceeds additional Performance Goals established by the Board.


(c) Equity. Commencing with the 2020 calendar year, Executive shall be eligible
for annual equity grants under the Infrastructure and Energy Alternatives, Inc.
2018 Amended and Restated Equity Incentive Plan, as may be amended and restated
from time to time (the “LTIP”) at a target of seventy-five percent (75%) of
annual base salary in form and substance applicable to IEA executive management
generally and at the discretion of the Board of Directors.


(d)Benefits and Perquisites. During the Term, Executive shall be entitled to
participate in the benefit plans and programs commensurate with Executive’s
position, that are provided by the Company from time to time for its senior
executives generally, subject to the terms and conditions of such plans which
may be amended, modified, or terminated by the Company.


(e)Business Expense Reimbursements. During the Term, the Company shall promptly
reimburse Executive for Executive’s reasonable and necessary business expenses
incurred in connection with performing Executive’s duties hereunder in
accordance with its then prevailing policies and procedures for expense
reimbursement (which shall include appropriate itemization and substantiation of
expenses incurred).


(f)Vacation. During the Term, Executive shall be entitled to four (4) weeks paid
vacation each calendar year, in accordance with the Company’s vacation policy to
be taken at such times as may be mutually agreed by Executive and the Company.


(g)Sick Leave. Executive shall be entitled to sick leave and emergency leave
according to the regular policies and procedures of Company.


(h)Intentionally Omitted.


(i)Intentionally Omitted.


(j)Vehicle Allowance. At the Company’s election, a Company-owned or leased
vehicle will be provided to Executive during the Term or the Executive shall be
provided a vehicle allowance. To support deductions for business mileage as is
permissible under IRS Rules, it is the Executive’s responsibility to maintain a
log of business miles to report to the IRS if requested.





--------------------------------------------------------------------------------



(k)Liability Insurance. The Company shall cover Executive under its director and
officer liability insurance in the same amount and to the same extent as the
Company covers its other officers and directors.


(l)Indemnification. The Company shall indemnify Executive and hold him harmless
in accordance with the Company’s Certificate of Incorporation and consistent
with the indemnification provided to other executives.


5.Termination of Employment. Executive’s employment may be terminated by either
party at any time and for any reason; provided, however, that Executive shall be
required to give the Company at least thirty (30) days advance written notice of
any voluntary resignation of Executive’s employment hereunder (and in such event
the Company in its sole discretion may elect to accelerate Executive’s date of
termination of employment, it being understood that such termination shall still
be treated as a voluntary resignation for purposes of this Agreement and Company
shall pay Executive for the entirety of the notice period). Notwithstanding the
foregoing, Executive’s employment shall automatically terminate upon Executive’s
death.


(a)Following any termination of Executive’s employment for Cause, because of
Executive’s Death or Disability, or if Executive terminates his employment for
any reason other than for Good Reason, the obligations of the Company to pay or
provide Executive with compensation and benefits under Section 4 shall cease,
and the Company shall have no further obligations to provide compensation or
benefits to Executive hereunder except:


i.for payment of (A) any accrued but unpaid Base Salary through the date of
termination, (B) any earned and unpaid Annual Bonus for the year prior to the
year in which termination occurs, and (C) any unreimbursed expenses under
Section 4(e), in each case accrued or incurred through the date of termination
of employment, payable as soon as practicable and in all events within thirty
(30) days following termination of employment;


ii. as explicitly set forth in any other benefit plans, programs or arrangements
applicable to terminated employees in which Executive participates, other than
policies; and


iii.as otherwise expressly required by applicable law (collectively, the
“Accrued Obligations”).


Provided, further, that if Executive’s employment is terminated due to
Executive’s Death or Disability, (A) all grants and awards under the LTIP then
subject to restriction or a vesting period shall become immediately vested and,
to the extent applicable, exercisable; and (B) any grant or award subject to
performance conditions shall be deemed vested, and such conditions deemed
satisfied based on achievement of target performance in the year of Executive’s
termination.


(b)If Executive’s employment is terminated (I) by the Company without Cause, or
(II) by the Executive for Good Reason, then Executive, in addition to the
Accrued Obligations, shall be entitled to receive (A) Executive’s Base Salary
and Target Bonus Amount (defined below), both as in effect on the date of
termination, paid in twelve (12) equal monthly installments during the twelve
(12) month period immediately following such termination (the “Severance
Payment”), (B) if an Annual Bonus would otherwise have been payable to Executive
under Section 4(b) above for the year in which Executive’s employment terminates
had Executive remained employed, a prorated portion of that



--------------------------------------------------------------------------------



Annual Bonus amount (prorated by a fraction, the numerator of which is the
number of days that have elapsed in the calendar year as of the date of
employment termination, and the denominator of which is 365), payable at the
time the Annual Bonus would otherwise have been payable had Executive remained
employed, and (C) if Executive and/or his dependents timely elect to continue
group medical, dental or vision coverage within the meaning of Code Section
4980B(f)(2) with respect to a plan sponsored by the Company (other than a health
flexible spending account under a self-insured medical reimbursement plan
described in Code Section 125), the amount of the applicable continuation
coverage premium as well as an additional amount sufficient to gross up
Executive for any amounts Executive would recognize as additional income tax
attributable to the payment of the applicable premium, payable on the first day
of each month, for the lesser of twelve (12) months or the period of such
coverage as determined in accordance with Code Section 4980B. In addition, in
the event Executive’s employment is terminated for any of the reasons described
in this Section 5(b) and notwithstanding any provision of the LTIP to the
contrary, (A) all grants and awards under the LTIP then subject to restriction
or a vesting period shall become immediately vested and, to the extent
applicable, exercisable; and (B) any grant or award subject to performance
conditions shall be deemed vested, and such conditions deemed satisfied, based
on achievement of target performance in the year of Executive’s termination.


For purposes of this paragraph 5(b), the term “Target Bonus Amount” shall mean
the greater of (I) the Target Bonus for the year of termination, or (II) the
average of the Annual Bonus payable in the three full calendar years prior to
termination, or such shorter period if Executive has not been employed for three
full calendar years.


(c)In the event Executive’s employment is terminated for any of the reasons
described in Section 5(b) within 24 months following a Change in Control (as
defined in the Company’s LTIP), then Executive shall be entitled to (A) two (2)
times the amount of the Severance Payment, paid in twelve (12) equal monthly
installments during the twelve (12) month period immediately following such
termination; (B) the Target Bonus Amount for the year of Executive’s
termination, prorated by a fraction, the numerator of which is the number of
days that have elapsed in the calendar year as of the date of employment
termination, and the denominator of which is 365; (C) if Executive and/or his
dependents timely elect to continue group medical, dental or vision coverage
within the meaning of Code Section 4980B(f)(2) with respect to a plan sponsored
by the Company (other than a health flexible spending account under a
self-insured medical reimbursement plan described in Code Section 125), the
amount of the applicable continuation coverage premium, payable on the first day
of each month as well as an additional amount sufficient to gross up Executive
for any amounts Executive would recognize as additional income tax attributable
to the payment of the applicable premium, for the lesser of twenty-four (24)
months or the period of such coverage as determined in accordance with Code
Section 4980B; and (D) $50,000 for the use of outplacement services, such amount
to be reimbursed to Executive upon presentment of appropriate invoices or
receipts to the Company for such services. To the extent continuation coverage
cannot be provided under the Company’s group medical plan under subsection (C)
beyond an 18-month period, the Company shall procure and pay for an individual
health care insurance policy with similar coverage and benefits for Executive
and his qualifying dependents for the remainder of the period described in
subsection (C). In addition, in the event Executive’s employment is terminated
for any of the reasons described in this Section 5(b) within 24 months following
a Change in Control and notwithstanding any provision of the LTIP to the
contrary, (A) all grants and awards



--------------------------------------------------------------------------------



under the LTIP then subject to restriction or a vesting period shall become
immediately vested and, to the extent applicable, exercisable; and (B) any grant
or award subject to performance conditions shall be deemed vested, and such
conditions deemed satisfied, based on achievement of target performance in the
year of Executive’s termination.


(d)Any payments or benefits under Section 5(b) or 5(c) shall be (A) conditioned
upon Executive and the Company having executed an irrevocable waiver and general
release of claims in the Company’s customary form (the “Release”) that is
effective in accordance with its terms within sixty (60) days after the date of
termination, (B) subject to Executive’s continued compliance with the terms of
this Agreement and (C) subject to Section 27.


(e)For purposes of this Agreement, “Cause” means: (A) the Executive’s
substantial and repeated failure to perform duties as reasonably directed by the
Board (not as a consequence of Disability) after written notice thereof and
failure to cure within ten (10) days; (B) the Executive’s misappropriation or
fraud with regard to the Company or its Affiliates or their respective assets;
(C) conviction of, or the pleading of guilty or nolo contendere to, a felony, or
any other crime involving either fraud or a breach of the Executive’s duty of
loyalty with respect to the Company or any Affiliates thereof, or any of its
customers or suppliers that results in material injury to the Company or any of
its Affiliates; (D) the Executive’s violation of the written policies of the
Company or any of its Affiliates, or other misconduct in connection with the
performance of his duties that in either case results in material injury to the
Company or any of its Affiliates, after written notice thereof and failure to
cure within ten (10) days; or (E) the Executive’s breach of any material
provision of this Agreement, including without limitation the confidentiality
and non-disparagement provisions and the non-competition and non-solicitation
provisions to which the Executive is subject, including without limitation
Sections 4 and 5 hereof. For the avoidance of doubt, Executive will have no cure
right if Executive is not reasonably capable of prompt cure.


(f)For purposes of this Agreement, “Disability” means Executive would be
entitled to long-term disability benefits under the Company’s long-term
disability plan as in effect from time to time, without regard to any waiting or
elimination period under such plan and assuming for the purpose of such
determination that Executive is actually participating in such plan at such
time. If the Company does not maintain a long-term disability plan, “Disability”
means Executive’s inability to perform Executive’s duties and responsibilities
hereunder due to physical or mental illness or incapacity that is expected to
last for a consecutive period of ninety (90) days or for a period of one hundred
twenty (120) days in any three hundred sixty five (365) day period as determined
by the Board in its good faith judgment.


(g)For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any of the following events without Executive’s prior express written consent:
(A) any reduction in Executive’s Base Salary or Target Bonus percentage, or any
material diminution in Executive’s duties or authorities; (B) any relocation of
Executive’s principal place of employment, to a location more than seventy-five
(75) miles from the Executive’s principal place of employment on the date
hereof; or (C) any material breach by the Company, or any of its Affiliates, of
any material obligation to Executive; provided however, that prior to resigning
for Good Reason, Executive shall give written notice to the Company of the facts
and circumstances claimed to provide a basis for such resignation not more than
thirty (30) days following his knowledge of such facts and



--------------------------------------------------------------------------------



circumstances, and the Company shall have thirty (30) days after receipt of such
notice to cure such facts and circumstances (and if so cured then Executive
shall not be permitted to resign for Good Reason in respect thereof).


(h)Upon termination of Executive’s employment for any reason, upon the Company’s
request Executive agrees to resign, as of the date of such termination of
employment or such other date requested, from the Board and any committees
thereof (and, if applicable, from the board of directors (and any committees
thereof) of any Affiliate of the Company) to the extent Executive is then
serving thereon, Executive agrees to execute any documents reasonably required
to effectuate the foregoing.


(i)The payment of any amounts accrued under any benefit plan, program or
arrangement in which Executive participates shall be subject to the terms of the
applicable plan, program or arrangement, and any elections Executive has made
thereunder. Except as prohibited by the terms of any Company benefit plan,
program or arrangement, the Company may offset any amounts due and payable by
Executive to the Company or its subsidiaries against any amounts the Company
owes Executive hereunder; provided, however, no offsets shall be permitted
against amounts that constitute deferred compensation subject to Section 409A.
Except as set forth in this Section 5(h), Executive shall be under no obligation
to seek other employment or to otherwise mitigate the obligations of the Company
under this Agreement, and there shall be no offset against amounts or benefits
due to Executive under this Agreement or otherwise on account of any claim
(other than any preexisting debts then due in accordance with their terms) the
Company or its affiliates may have against him or any remuneration or other
benefit earned or received by the Executive after such termination.


(j)Notwithstanding any provision of this Agreement to the contrary, if the
aggregate of all payments and benefits due to Executive hereunder, including any
payment or benefit provided to Executive under a separate plan or arrangement
(collectively, the “Aggregate Payments”) would result in any such payment being
a “parachute payment” within the meaning of Code Section 280G, such payments
shall be reduced to the minimum extent necessary (but in no event to less than
zero) so that no portion of such payments and benefits, as so reduced, shall be
deemed to constitute an “excess parachute payment.” For this purpose: (A) the
determination of whether any reduction in the Aggregate Payments is required
hereunder shall be made at the expense of the Company and by the Company’s
independent accountants or another independent accountants agreed upon by
Executive and the Company; and (B) in the event that any portion of the
Aggregate Payments is required to be reduced hereunder, then the reduction shall
occur in the following order: (I) reduction of the Severance Payments; and (II)
forfeiture of any grant or award under the LTIP. Within any of the foregoing
categories, a reduction shall occur first with respect to amounts that are not
deemed to constitute “deferral of compensation” within the meaning of and
subject to Code Section 409A (“Nonqualified Deferred Compensation”) and then
with respect to amounts that are treated as Nonqualified Deferred Compensation,
with such reduction being applied in each case to the payments in the reverse
order in which they would otherwise be made (that is, later payments shall be
reduced before earlier payments).


6.Noncompetition and Nonsolicitation. For purposes of Sections 5, 6, 7, 8, 9, 10
and 11 of this Agreement, references to the Company shall include its
subsidiaries and Affiliates.





--------------------------------------------------------------------------------



(a)Executive agrees that Executive shall not, while an employee of the Company
and during the twelve (12) month period following termination of employment
(such collective duration, the “Restriction Period”), directly or indirectly,
without the prior written consent of the Company:


i.(A) engage in activities or businesses (including without limitation by owning
any interest in, managing, controlling, participating in, consulting with,
advising, rendering services for, or in any manner engaging in the business of
owning, operating or managing any business) anywhere in the United States or
other countries outside the United States in which the Company does business,
that are principally or primarily engaged in any business or activity that
competes with any of the businesses of the Company or any of its subsidiaries or
controlled affiliates or any entity owned by the Company (“Competitive
Activities”) or (B) assist any Person in any way to do, or attempt to do,
anything prohibited by this Section 6(a)(i)(A) above; or
ii.perform any action, activity or course of conduct that is substantially
detrimental to the businesses or business reputations of the Company and
involves (A) soliciting, recruiting or hiring (or attempting to solicit, recruit
or hire) any employees of the Company or Persons who have worked for the Company
during the twelve (12) month period immediately preceding such solicitation,
recruitment or hiring or attempt thereof; (B) soliciting or encouraging (or
attempting to solicit or encourage) any employee of the Company to leave the
employment of the Company; (C) intentionally interfering with the relationship
of the Company with any Person who or which is employed by or otherwise engaged
to perform services for, or any customer, client, supplier, licensee, licensor
or other business relation of, the Company; or (D) assisting any Person in any
way to do, or attempt to do, anything prohibited by Section 6(a)(ii)(A), (B) or
(C) above.


The Restriction Period shall be tolled during (and shall be deemed automatically
extended by) any period in which Executive is in violation of the provisions of
this Section 6(a) unless provided below.


(b)The provisions of Section 6(a) shall not be deemed breached as a result of
Executive’s passive ownership of less than an aggregate of three percent (3%) of
any class of securities of a Person engaged, directly or indirectly, in
Competitive Activities, so long as Executive does not actively participate in
the business of such Person; provided, however, that such stock is listed on a
national securities exchange (for the sake of clarity, Executive shall remain
bound by the other restrictive covenants in this agreement, including but not
limited to Section 7 hereof).


(c)Notwithstanding the fact that any provision of this Section 6 is determined
not to be specifically enforceable, the Company may nevertheless be entitled to
recover monetary damages as a result of Executive’s material breach of such
provision.


(d)Executive acknowledges that the Company has a legitimate business interest
and right in protecting its Confidential Information (as defined below),
business strategies, employee and customer relationships and goodwill, and that
the Company would be seriously damaged by the disclosure of Confidential
Information and the loss or deterioration of its business strategies, employee
and customer relationships and goodwill. Executive acknowledges that Executive
is being provided with significant additional consideration



--------------------------------------------------------------------------------



(to which Executive is not otherwise entitled), including equity awards, to
induce Executive to enter into this Agreement. Executive expressly acknowledges
and agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, time period and geographical area. Executive
further acknowledges that although Executive’s compliance with the covenants
contained in Sections 6, 7, 8 and 9 may prevent Executive from earning a
livelihood in a business similar to the business of the Company, Executive’s
experience and capabilities are such that Executive has other opportunities to
earn a livelihood and adequate means of support for Executive and Executive’s
dependents.


7.Nondisclosure of Confidential Information.


(a)Executive acknowledges that Executive is and shall become familiar with the
Company’s Confidential Information (as defined below), including trade secrets,
and that Executive’s services are of special, unique and extraordinary value to
the Company. Executive acknowledges that the Confidential Information obtained
by Executive while employed by the Company is the property of the Company.
Therefore, Executive agrees that Executive shall not disclose to any
unauthorized Person or use for Executive’s own purposes any Confidential
Information without the prior written consent of the Company, unless and to the
extent that the aforementioned matters become generally known to and available
for use by the public other than as a result of Executive’s acts or omissions in
violation of this Agreement; provided, however, that if Executive receives a
request to disclose Confidential Information pursuant to a deposition,
interrogatory, request for information or documents in legal proceedings,
subpoena, civil investigative demand, governmental or regulatory process or
similar process, to the extent permitted by law, (i) Executive shall promptly
notify in writing the Company, and consult with and assist the Company in
seeking a protective order or request for other appropriate remedy, (ii) in the
event that such protective order or remedy is not obtained, or if the Company
waives compliance with the terms hereof, Executive shall disclose only that
portion of the Confidential Information which, in the written opinion of
Executive’s legal counsel, is legally required to be disclosed and shall
exercise reasonable best efforts to provide that the receiving Person shall
agree to treat such Confidential Information as confidential to the extent
possible (and permitted under applicable law) in respect of the applicable
proceeding or process and (iii) the Company shall be given an opportunity to
review the Confidential Information prior to disclosure thereof.


(b)For purposes of this Agreement, “Confidential Information” means information,
observations and data concerning the business or affairs of the Company,
including, without limitation, all business information (whether or not in
written form) which relates to the Company, or its customers, suppliers or
contractors or any other third parties in respect of which the Company has a
business relationship or owes a duty of confidentiality, or their respective
businesses or products, and which is not known to the public generally other
than as a result of Executive’s breach of this Agreement, including but not
limited to: technical information or reports; formulas; trade secrets; unwritten
knowledge and “know-how”; operating instructions; training manuals; customer
lists; customer buying records and habits; product sales records and documents,
and product development, marketing and sales strategies; market surveys;
marketing plans; profitability analyses; product cost; long-range plans;
information relating to pricing, competitive strategies and new product
development; information relating to any forms of compensation or other
personnel-related information; contracts; and supplier lists. Confidential
Information will not include such information known to Executive prior to



--------------------------------------------------------------------------------



Executive’s involvement with the Company or information rightfully obtained from
a third party (other than pursuant to a breach by Executive of this Agreement).
Without limiting the foregoing, Executive agrees to keep confidential the
existence of, and any information concerning, any dispute between Executive and
the Company, except that Executive may disclose information concerning such
dispute to his immediate family, to the court that is considering such dispute
or to Executive’s legal counsel and other professional advisors (provided that
such counsel and other advisors agree not to disclose any such information other
than as necessary to the prosecution or defense of such dispute).


(c)Executive further agrees that Executive will not improperly use or disclose
any confidential information or trade secrets, if any, of any former employers
or any other Person to whom Executive has an obligation of confidentiality, and
will not bring onto the premises of the Company any unpublished documents or any
property belonging to any former employer or any other Person to whom Executive
has an obligation of confidentiality unless consented to in writing by the
former employer or other Person.


8.Return of Property. Executive acknowledges that all notes, memoranda,
specifications, devices, formulas, records, files, lists, drawings, documents,
models, equipment, property, computer, software or intellectual property
relating to the businesses of the Company, in whatever form (including
electronic), and all copies thereof, that are received or created by Executive
while an employee of the Company or its subsidiaries or Affiliates (including
but not limited to Confidential Information and Inventions (as defined below))
are and shall remain the property of the Company, and Executive shall
immediately return such property to the Company upon the termination of
Executive’s employment and, in any event, at the Company’s request. Executive
further agrees that any property situated on the premises of, and owned by, the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by the Company’s personnel at any time with or
without notice.


9.Intellectual Property Rights.


(a)Executive agrees that the results and proceeds of Executive’s services for
the Company (including, but not limited to, any trade secrets, products,
services, processes, know-how, designs, developments, innovations, analyses,
drawings, reports, techniques, formulas, methods, developmental or experimental
work, improvements, discoveries, inventions, ideas, source and object codes,
programs, matters of a literary, musical, dramatic or otherwise creative nature,
writings and other works of authorship) resulting from services performed while
an employee of the Company and any works in progress, whether or not patentable
or registrable under copyright or similar statutes, that were made, developed,
conceived or reduced to practice or learned by Executive, either alone or
jointly with others (collectively, “Inventions”), shall be works-made-for-hire
and the Company shall be deemed the sole owner throughout the universe of any
and all trade secret, patent, copyright and other intellectual property rights
(collectively, “Proprietary Rights”) of whatsoever nature therein, whether or
not now or hereafter known, existing, contemplated, recognized or developed,
with the right to use the same in perpetuity in any manner the Company
determines in its sole discretion, without any further payment to Executive
whatsoever. If, for any reason, any of such results and proceeds shall not
legally be a work-made-for-hire and/or there are any Proprietary Rights which do
not accrue to the Company under the immediately preceding sentence, then
Executive hereby irrevocably assigns and agrees to assign any and all of
Executive’s right, title and interest thereto, including any and all Proprietary
Rights of whatsoever nature therein, whether or



--------------------------------------------------------------------------------



not now or hereafter known, existing, contemplated, recognized or developed, to
the Company, and the Company shall have the right to use the same in perpetuity
throughout the universe in any manner determined by the Company without any
further payment to Executive whatsoever. As to any Invention that Executive is
required to assign, Executive shall promptly and fully disclose to the Company
all information known to Executive concerning such Invention.


(b)Executive agrees that, from time to time, as may be requested by the Company
and at the Company’s sole cost and expense, Executive shall do any and all
things that the Company may reasonably deem useful or desirable to establish or
document the Company’s exclusive ownership throughout the United States of
America or any other country of any and all Proprietary Rights in any such
Inventions, including the execution of appropriate copyright and/or patent
applications or assignments. To the extent Executive has any Proprietary Rights
in the Inventions that cannot be assigned in the manner described above,
Executive unconditionally and irrevocably waives the enforcement of such
Proprietary Rights. This Section 7(b) is subject to and shall not be deemed to
limit, restrict or constitute any waiver by the Company of any Proprietary
Rights of ownership to which the Company may be entitled by operation of law by
virtue of the Company’s being Executive’s employer. Executive further agrees
that, from time to time, as may be requested by the Company and at the Company’s
sole cost and expense, Executive shall assist the Company in every proper and
lawful way to obtain and from time to time enforce Proprietary Rights relating
to Inventions in any and all countries. Executive shall execute, verify and
deliver such documents and perform such other acts (including appearances as a
witness) as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining, and enforcing such Proprietary
Rights and the assignment thereof. In addition, Executive shall execute, verify
and deliver assignments of such Proprietary Rights to the Company or its
designees. Executive’s obligations under this Section 7 shall continue beyond
the termination of Executive’s employment with the Company.


(c)Executive hereby waives and quitclaims to the Company any and all claims, of
any nature whatsoever, that Executive now or may hereafter have for infringement
of any Proprietary Rights assigned hereunder to the Company.


10.Nondisparagement. Executive shall not, whether in writing or orally, malign,
denigrate or disparage the Company or its predecessors and successors, or any of
the current directors, officers, partners, members, agents or representatives of
any of the foregoing, with respect to any of their respective past or present
activities, or otherwise publish (whether in writing or orally) statements that
tend to portray any of the aforementioned parties in an unfavorable light;
provided that nothing herein shall or shall be deemed to prevent or impair
Executive from, in the course of and consistent with his duties for the Company,
making public comments that include good faith, candid discussions, or
acknowledgements regarding the Company’s performance or business, or discussing
other officers, directors, and employees in connection with normal performance
evaluations, or otherwise testifying truthfully in any legal or administrative
proceeding where such testimony is compelled, or requested or from otherwise
complying with legal requirements.


11.Notification of Subsequent Employer. Executive hereby agrees that prior to
accepting employment with, or agreeing to provide services to, any other Person
during any period during which Executive remains subject to any of the covenants
set forth in Section 6, Executive shall provide such prospective employer with
written notice of such provisions of this Agreement, with a copy of such notice
delivered simultaneously to the Company.



--------------------------------------------------------------------------------





12.Remedies and Injunctive Relief. Executive acknowledges that a violation by
Executive of any of the covenants contained in Section 6, 7, 8, 9 or 10 would
cause irreparable damage to the Company in an amount that would be material but
not readily ascertainable, and that any remedy at law (including the payment of
damages) would be inadequate. Accordingly, Executive agrees that,
notwithstanding any provision of this Agreement to the contrary, the Company
shall be entitled (without the necessity of showing economic loss or other
actual damage) to injunctive relief (including temporary restraining orders,
preliminary injunctions and/or permanent injunctions) in any court of competent
jurisdiction for any actual or threatened breach of any of the covenants set
forth in Section 6, 7, 8, 9 or 10 in addition to any other legal or equitable
remedies it may have. The preceding sentence shall not be construed as a waiver
of the rights that the Company may have for damages under this Agreement or
otherwise, and all of the Company’s rights shall be unrestricted.


13.Representations of Executive; Advice of Counsel. (a) Executive represents,
warrants and covenants that as of the date hereof: (i) Executive has the full
right, authority and capacity to enter into this Agreement and perform
Executive’s obligations hereunder, (ii) Executive is not bound by any agreement
that conflicts with or prevents or restricts the full performance of Executive’s
duties and obligations to the Company hereunder during or after the Term and
(iii) the execution and delivery of this Agreement shall not result in any
breach or violation of, or a default under, any existing obligation, commitment
or agreement to which Executive is subject.


(a)Executive represents that, prior to execution of this Agreement, Executive
has been advised by an attorney of Executive’s own selection regarding this
Agreement. Executive acknowledges that Executive has entered into this Agreement
knowingly and voluntarily and with full knowledge and understanding of the
provisions of this Agreement after being given the opportunity to consult with
counsel. Executive further represents that in entering into this Agreement,
Executive is not relying on any statements or representations made by any of the
Company’s directors, officers, employees or agents which are not expressly set
forth herein, and that Executive is relying only upon Executive’s own judgment
and any advice provided by Executive’s attorney.


14.Cooperation. Executive agrees that, upon reasonable notice and without the
necessity of the Company obtaining a subpoena or court order, Executive shall
provide reasonable cooperation in connection with any suit, action or proceeding
(or any appeal from any suit, action or proceeding), and any investigation
and/or defense of any claims asserted against any of Executive and the Company,
its respective Affiliates, their respective predecessors and successors, and all
of the respective current or former directors, officers, employees,
shareholders, partners, members, agents or representatives of any of the
foregoing, which relates to events occurring during Executive’s employment with
the Company and its Affiliates as to which Executive may have relevant
information (including but not limited to furnishing relevant information and
materials to the Company or its designee and/or providing testimony at
depositions and at trial), provided that with respect to such cooperation
occurring following termination of employment, the Company shall reimburse
Executive for expenses reasonably incurred in connection therewith, and further
provided that any such cooperation occurring after the termination of
Executive’s employment shall be scheduled to the extent reasonably practicable
so as not to unreasonably interfere with Executive’s business or personal
affairs.


15.Withholding Taxes. The Company may deduct and withhold from any amounts
payable under this Agreement such Federal, state, local, non-U.S. or other taxes
as are required or permitted to be withheld pursuant to any applicable law or
regulation.



--------------------------------------------------------------------------------





16.Assignment. (a) This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive, except for
the assignment by will or the laws of descent and distribution of any accrued
pecuniary interest of Executive, and any assignment in violation of this
Agreement shall be void. The Company may assign this Agreement, and its rights
and obligations hereunder, to any of its Affiliates.


(a)This Agreement shall be binding on, and shall inure to the benefit of, the
parties to it and their respective heirs, legal representatives, successors and
permitted assigns (including, without limitation, successors by merger,
consolidation, sale or similar transaction, and, in the event of Executive’s
death, Executive’s estate and heirs in the case of any payments due to Executive
hereunder).


(b)Executive acknowledges and agrees that all of Executive’s covenants and
obligations to the Company, as well as the rights of the Company hereunder,
shall run in favor of and shall be enforceable by the Company and its successors
and assigns.


17.Protected Rights Notwithstanding any other provision in this Agreement or any
other agreement that Executive may have entered with the Company prior to the
date hereof, including, but not limited to, any prior employment agreement
(collectively, the “Prior Agreements”), nothing contained in any of the Prior
Agreements (i) prohibit Executive from reporting to the staff of the SEC
possible violations of any law or regulation of the SEC, (ii) prohibit Executive
from making other disclosures to the staff of the SEC that are protected under
the whistleblower provisions of any federal securities laws or regulations or
(iii) limit Executive’s right to receive an award for information provided to
the SEC staff in accordance with the foregoing. Executive does not need the
prior authorizations of the Company to engage in such reports, communications or
disclosures and Executive is not required to notify the Company if Executive
engages in any such reports, communications or disclosures.


18.Governing Law; No Construction Against Drafter. This Agreement shall be
deemed to be made in the State of Delaware, and the validity, interpretation,
construction, and performance of this Agreement in all respects shall be
governed by the laws of the State of Delaware without regard to its principles
of conflicts of law. No provision of this Agreement or any related document will
be construed against or interpreted to the disadvantage of any party hereto by
any court or other governmental or judicial authority by reason of such party
having or being deemed to have structured or drafted such provision.


19.Consent to Jurisdiction; Waiver of Jury Trial. (a) Except as otherwise
specifically provided herein, Executive and the Company each hereby irrevocably
submit to the exclusive jurisdiction of the United States District Court for the
Southern District of Indiana, Indianapolis Division (or, if subject matter
jurisdiction in that court is not available, in any state court located within
the State of Indiana) over any dispute arising out of or relating to this
Agreement. Except as otherwise specifically provided in this Agreement, the
parties undertake not to commence any suit, action or proceeding arising out of
or relating to this Agreement in a forum other than a forum described in this
Section 19(a); provided, however, that nothing herein shall preclude the Company
from bringing any suit, action or proceeding in any other court for the purposes
of enforcing the provisions of this Section 19 or enforcing any judgment
obtained by the Company.
(a)The agreement of the parties to the forum described in Section 19(a) is
independent of the law that may be applied in any suit, action, or proceeding
and the parties agree to such forum even if such forum may under applicable law
choose to apply non-forum law. The parties hereby waive, to the fullest extent
permitted by applicable law, any objection



--------------------------------------------------------------------------------



which they now or hereafter have to personal jurisdiction or to the laying of
venue of any such suit, action or proceeding brought in an applicable court
described in Section 19(a), and the parties agrees that they shall not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court. The parties agree that, to the fullest extent
permitted by applicable law, a final and non-appealable judgment in any suit,
action or proceeding brought in any applicable court described in Section 19(a)
shall be conclusive and binding upon the parties and may be enforced in any
other jurisdiction.


(b)The parties hereto irrevocably consent to the service of any and all process
in any suit, action or proceeding arising out of or relating to this Agreement
by the mailing via certified mail of copies of such process to such party at
such party’s address specified in Section 24.


(c)Each party hereto hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding arising out of or relating to this Agreement. Each party
hereto (i) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such party would not, in the
event of any action, suit or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party hereto has been induced to
enter into this Agreement by, among other things, the mutual waiver and
certifications in this Section 19(d).


(d)Each party shall bear its own costs and expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with any dispute arising
out of or relating to this Agreement; provided that, the Company shall reimburse
the Executive for reasonable attorneys’ fees and expenses to the extent that
Executive substantially prevails as to a material issue with respect to any
matters subject to dispute hereunder.


20.Amendment; No Waiver. No provisions of this Agreement may be amended,
modified, waived or discharged except by a written document signed by Executive
and a duly authorized officer of the Company (other than Executive). The failure
of a party to insist upon strict adherence to any term of this Agreement on any
occasion shall not be considered a waiver of such party’s rights or deprive such
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Agreement. No failure or delay by either party in
exercising any right or power hereunder will operate as a waiver thereof, nor
will any single or partial exercise of any such right or power, or any
abandonment of any steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.


21.Severability. If any term or provision of this Agreement is invalid, illegal
or incapable of being enforced by any applicable law or public policy, all other
conditions and provisions of this Agreement shall nonetheless remain in full
force and effect so long as the economic and legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party; provided, however, that if any term or provision of Section 6, 7,
8, 9 or 10 is invalid, illegal or incapable of being enforced by any applicable
law or public policy, all other conditions and provisions of this Agreement
shall nonetheless remain in full force and effect to the fullest extent
permitted by law; provided further, that in the event that any court of
competent jurisdiction shall finally hold in a non-appealable judicial
determination that any provision of Section 6, 7, 8, 9 or 10 (whether in whole
or in part) is void or constitutes an unreasonable restriction against
Executive, such provision shall not be rendered void but shall be deemed to be
modified to the minimum extent necessary to make such provision enforceable for



--------------------------------------------------------------------------------



the longest duration and the greatest scope as such court may determine
constitutes a reasonable restriction under the circumstances. Subject to the
foregoing, upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.


22.Entire Agreement. This Agreement, including the Exhibits hereto, constitutes
the entire agreement and understanding between the Company and Executive with
respect to the subject matter hereof and supersedes all prior agreements and
understandings (whether written or oral), between Executive and the Company,
relating to such subject matter. None of the parties shall be liable or bound to
any other party in any manner by any representations and warranties or covenants
relating to such subject matter except as specifically set forth herein.
Notwithstanding the foregoing, the Company intends to enter into a separate
standard indemnification agreement with the Executive.


23.Survival. The rights and obligations of the parties under the provisions of
this Agreement shall survive, and remain binding and enforceable,
notwithstanding the expiration of the Term, the termination of this Agreement,
the termination of Executive’s employment hereunder or any settlement of the
financial rights and obligations arising from Executive’s employment hereunder,
to the extent necessary to preserve the intended benefits of such provisions.


24.Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or electronic image scan (pdf) or sent, postage prepaid, by
registered, certified or express mail or overnight courier service and shall be
deemed given when so delivered by hand or facsimile, or if mailed, three days
after mailing (one business day in the case of express mail or overnight courier
service) to the parties at the following addresses or facsimiles or email
addresses (or at such other address for a party as shall be specified by like
notice):


If to the Company:
IEA Energy Services, LLC
6325 Digital Way
Suite 460
Indianapolis, IN 46278
Fax: (888)884-9845
Attention: Gil Melman
Email: gil.melman@iea.net


If to Executive: At the most recent address and fax or email in Company
personnel records


Notices delivered by facsimile shall have the same legal effect as if such
notice had been delivered in person.


25.Headings and References. The headings of this Agreement are inserted for
convenience only and neither constitute a part of this Agreement nor affect in
any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.


26.Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which



--------------------------------------------------------------------------------



together shall constitute one and the same instrument and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties.


27.Section 409A.


(a)For purposes of this Agreement, “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury
Regulations promulgated thereunder (and such other Treasury or Internal Revenue
Service guidance) as in effect from time to time. The parties intend that any
amounts payable hereunder that could constitute “deferred compensation” within
the meaning of Section 409A will be compliant with Section 409A or exempt from
Section 409A. Notwithstanding the foregoing, the Company shall not be liable to,
and the Executive shall be solely liable and responsible for, any taxes or
penalties that may be imposed on such Executive under Section 409A of the Code
with respect to Executive’s receipt of payments hereunder.


(b)Notwithstanding anything in this Agreement to the contrary, the following
special rule shall apply, if and to the extent required by Section 409A, in the
event that (i) Executive is deemed to be a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i), (ii) amounts or benefits under this
Agreement or any other program, plan or arrangement of the Company or a
controlled group affiliate thereof are due or payable on account of “separation
from service” within the meaning of Treasury Regulations Section 1.409A-1(h) and
(iii) no payments hereunder that are “deferred compensation” subject to Section
409A shall be made to Executive prior to the date that is six (6) months after
the date of Executive’s separation from service or, if earlier, Executive’s date
of death; following any applicable six (6) month delay, all such delayed
payments will be paid in a single lump sum on the earliest permissible payment
date.


(c)Any payment or benefit due upon a termination of Executive’s employment that
represents a “deferral of compensation” within the meaning of Section 409A shall
commence to be paid or provided to Executive 61 days following a “separation
from service” as defined in Treas. Reg. § 1.409A-1(h), provided that Executive
executes, if required by Section 4(d), the release described therein, within 60
days following his “separation from service.” Each payment made under this
Agreement (including each separate installment payment in the case of a series
of installment payments) shall be deemed to be a separate payment for purposes
of Section 409A. Amounts payable under this Agreement shall be deemed not to be
a “deferral of compensation” subject to Section 409A to the extent provided in
the exceptions in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”)
and (b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Section 409A. For purposes of this
Agreement, with respect to payments of any amounts that are considered to be
“deferred compensation” subject to Section 409A, references to “termination of
employment”, “termination”, or words and phrases of similar import, shall be
deemed to refer to Executive’s “separation from service” as defined in Section
409A, and shall be interpreted and applied in a manner that is consistent with
the requirements of Section 409A.


(d)Notwithstanding anything to the contrary in this Agreement, any payment or
benefit under this Agreement or otherwise that is exempt from Section 409A
pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to
certain reimbursements and in-kind benefits) shall be paid or provided to
Executive only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the



--------------------------------------------------------------------------------



second calendar year following the calendar year in which Executive’s
“separation from service” occurs; and provided further that such expenses are
reimbursed no later than the last day of the third calendar year following the
calendar year in which Executive’s “separation from service” occurs. To the
extent any indemnification payment, expense reimbursement, or the provision of
any in-kind benefit is determined to be subject to Section 409A (and not exempt
pursuant to the prior sentence or otherwise), the amount of any such
indemnification payment or expenses eligible for reimbursement, or the provision
of any in-kind benefit, in one calendar year shall not affect the
indemnification payment or provision of in-kind benefits or expenses eligible
for reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), and in no event shall any
indemnification payment or expenses be reimbursed after the last day of the
calendar year following the calendar year in which Executive incurred such
indemnification payment or expenses, and in no event shall any right to
indemnification payment or reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit. Any tax gross-up
payment or benefit under this Agreement will be treated as providing for payment
at a specified time or on a fixed schedule of payments to the extent that the
payment is made by the end of Executive’s taxable year next following
Executive’s taxable year in which Executive remits the related taxes.


IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.



IEA ENERGY SERVICES, LLCBy:/s/ John Paul RoehmName:John Paul RoehmTitle:Chief
Executive OfficerDate SignedNovember 5, 2020By:/s/ Gil MelmanNovember 5, 2020




